Name: Council Regulation (EC) No 779/97 of 24 April 1997 introducing arrangements for the management of fishing effort in the Baltic Sea
 Type: Regulation
 Subject Matter: fisheries;  information and information processing;  economic geography;  natural environment
 Date Published: nan

 Avis juridique important|31997R0779Council Regulation (EC) No 779/97 of 24 April 1997 introducing arrangements for the management of fishing effort in the Baltic Sea Official Journal L 113 , 30/04/1997 P. 0001 - 0003COUNCIL REGULATION (EC) No 779/97 of 24 April 1997 introducing arrangements for the management of fishing effort in the Baltic SeaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas, under the terms of the 1994 Act of Accession, transitional arrangements governing access to waters are to apply until the Community system of special fishing permits is introduced; whereas these arrangements are laid down in Commission Regulation (EC) No 3237/94 (4);Whereas these arrangements imply that Community measures will be adopted laying down the conditions of access to waters and resources and for the pursuit of fishing activities and introducing the Community system of special fishing permits; whereas this Regulation establishes such measures;Whereas data need to be collected on the fishing effort deployed by Community vessels in the fisheries to which the arrangements apply, in order to obtain a clearer understanding of the exploitation of those fisheries;Whereas it is the responsibility of the flag Member State to introduce arrangements for monitoring fishing effort; whereas it is necessary therefore to ensure the transparency and fairness of the management and control procedures;Whereas the monitoring of fishing effort in the Baltic Sea will not prejudice the setting by the Council of levels for fishing effort in accordance with the procedure laid down in Article 8 of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (5), in particular to take account of the condition of resources in that area,HAS ADOPTED THIS REGULATION:Article 1 This Regulation establishes the procedure for the introduction of a system for the management of fishing effort in the IBSFC areas (subdivisions 22 to 32) falling under the sovereignty or within the jurisdiction of Member States.The system shall take effect on 1 January 1998.Article 2 1. Member States shall draw up lists of named fishing vessels flying their respective flags which are authorized to engage in fishing activities in the fisheries defined in the Annex.2. Member States may at a later date replace the vessels entered on their lists or include other vessels, provided entitlements to fish exist and subject to the pertinent conditions resulting from the application of Article 11 of Regulation (EC) No 3760/92.Article 3 Each Member State shall issue special fishing permits in accordance with Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (6) for vessels flying its flag which engage in fishing activities in the fisheries referred to in the Annex.Article 4 1. Member States shall send the Commission by 30 March 1997 at the latest information concerning the lists of named vessels referred to in Article 2.2. Member States shall notify the Commission at regular intervals of any changes to the information referred to in paragraph 1.3. The Commission shall forward the information referred to in paragraphs 1 and 2 to the other Member States.Article 5 Where necessary, the Council, acting in accordance with the procedure laid down in Article 8 (4) of Regulation (EEC) No 3760/92, may set levels for fishing effort taking into account in particular the condition of stocks in the fisheries referred to in the Annex hereto.Article 6 1. Member States shall take steps to ensure a posteriori monitoring of the fishing effort deployed by vessels flying their flag in the fisheries referred to in the Annex.2. Before 31 December 1997, the Council shall take a decision on a proposal submitted by the Commission, by 30 June 1997 at the latest, for amendments to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (7) and in particular as regards Title IIa on the recording of data on fishing effort in the logbook, the procedures for forwarding the lists of named vessels to the Commission, the collection of data on fishing effort by the Member States and the forwarding of the assembled data on fishing effort to the Commission, in order to ensure compliance with the arrangements for the management of fishing effort referred to in this Regulation.Article 7 1. This Regulation shall apply to vessels of more that 15 metres between perpendiculars or more than 18 metres overall.2. The fishing effort of vessels below that limit shall be assessed globally for each fishery.Article 8 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 24 April 1997.For the CouncilThe PresidentG. J. WIJERS(1) OJ No C 342, 14. 11. 1996, p. 9.(2) OJ No C 132, 28. 4. 1997.(3) OJ No C 133, 28. 4. 1997.(4) OJ No L 338, 28. 12. 1994, p. 20.(5) OJ No L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession.(6) OJ No L 171, 6. 7. 1994, p. 7.(7) OJ No L 261, 20. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 2870/95 (OJ No L 301, 14. 12. 1995, p. 1).ANNEX Definition of fisheries >TABLE>